Citation Nr: 0420537	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied service connection for 
an eye condition and for a dental condition.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In March 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claims of 
service connection for an eye condition and for a dental 
condition must be remanded for additional development and 
adjudication.

In this case, the claims folder reflects that the veteran's 
service medical records were apparently destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  In 
February 2002, the RO sent a letter to the veteran notifying 
him that the NPRC had no service medical records on file for 
him and requested that he provide additional information that 
may be useful in searching for any records that may exist.  
The RO also requested that the veteran provide alternative 
documents that may support his claims of service connection, 
including statements of service medical personnel, buddy 
statements, post service medical evidence dated soon after 
service, letters written during service, and photographs 
taken during service.  The veteran provided some additional 
information in response to this request, indicating that he 
was injured in December 1944 and was assigned to an Army unit 
stationed in Sherbent, France.  The National Personnel 
Records Center, however, indicated that it needed the 
veteran's complete organizational unit assigned in order to 
help with the search.  In a January 2003 letter to the 
veteran, the RO then requested that the veteran provide his 
organizational assignment for the period during which he was 
treated for his eyes and teeth, specifically requesting 
information regarding the veteran's company, battalion, and 
regiment.  In testimony before the Board, the veteran 
provided additional information, stating that he was assigned 
to 604th Company, Fourth Battalion, in France.  As such, on 
remand, the RO should again use all available resources to 
obtain records of any in-service complaints or treatment for 
eyes or teeth, to include contacting the Surgeon General of 
the Army and the NPRC to obtain any pertinent morning 
reports.  Pursuant to the VCAA, VA must attempt to obtain 
records of the veteran's in-service treatment from these 
alternative sources.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should use all available 
resources, including the assistance of 
the NPRC, to obtain records of the 
veteran's treatment during service for 
eye and dental problems, to include 
records of the 604th Company, Fourth 
Battalion, in France in 1944 and 1945.  
The RO should also attempt to obtain such 
records from the Office of the Surgeon 
General of the Army.

2.  If the above requested development 
results in additional medical evidence 
being associated with the veteran's 
claims file, the RO should schedule the 
veteran for pertinent VA eye and dental 
examinations.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiners who 
are designated to examine the veteran 
review the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination report.  With respect to the 
veteran's eye claim, the VA examiner 
should determine the current nature and 
extent of any eye condition found to be 
present.  The report of examination 
should contain a detailed account of all 
manifestations of any eye condition found 
to be present.  If the examiner diagnoses 
the veteran as having an eye condition, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's eye condition was 
caused by or had its onset during 
service.  In this regard, the examiner 
should specifically comment on the 
veteran's testimony before the Board that 
his eye condition may have been caused by 
a fall from a ladder while aboard a ship 
in December 1944.  With respect to the 
veteran's dental claim, the VA examiner 
should determine whether the veteran has 
lost any teeth, and if so, offer an 
opinion as to whether such teeth were 
lost due to trauma in service.  In this 
regard also, the examiner should comment 
of the veteran's testimony regarding his 
in-service fall in 1944 and whether it is 
at least as likely as not that such fall 
caused the loss of the veteran's teeth.  
If either examiner is unable to provide 
the requested information with any degree 
of medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




